Citation Nr: 1325586	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  06-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with congestive heart failure.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for osteoarthritis of the bilateral hips.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970 with additional service in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife previously testified at a Board hearing at the RO in Waco, Texas in March 2009, before the undersigned Acting Veterans Law Judge.  This transcript has been associated with the file.

In December 2010 the Board remanded the Veteran's claims for additional development.  In a January 2012 decision, the Board denied entitlement to service connection for coronary artery disease with congestive heart failure, hypertension,  and impotence, determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for diabetes mellitus and leukemia, denied entitlement to a higher rating for service-connected bilateral hearing loss, and reopened and remanded the issues of entitlement to service connection for bronchitis and osteoarthritis of the bilateral hips to the RO, via the Appeals Management Center (AMC), for additional development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 order, granting a joint motion for partial remand, the Court vacated only that portion of the Board's decision that denied service connection for coronary artery disease with congestive heart failure.  The Court remanded this claim to the Board for compliance with the instructions in the joint motion.  The appeal as to the remaining issues denied in the January 2012 Board decision was dismissed.  Hence, these issues are not before the Board.

With respect to the previously remanded issues of entitlement to service connection for bronchitis and osteoarthritis of the hips, the AMC conducted additional development, issued a supplemental statement of the case as to these issues in October 2012, and recertified these issues to the Board.  As the Veteran has appointed a new representative as to all issues pending before VA, and this new representative is an attorney, these issues are also remanded to the RO.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a February 2013 statement, the Veteran's new representative requested a Board hearing at the local VA Regional Office, i.e., a Travel Board hearing.  The Board finds that he is entitled to this additional hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a),  20.703, 20.704 (2012). 

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this appeal is remanded to schedule the Veteran for a hearing at the Waco, Texas RO.  

Accordingly, the case is REMANDED for the following action:

Schedule another Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


